Case 7:18-cr-01741 Document 1 Filed in TXSD on 10/05/18 Page 1 of 2

 
   
 

 

 

 

 

!1?£§§5§ g'i';?.'.-\.i; E"‘:'q:,'.-t.:_,t» n
AO 9l (Rev. ll/ll) Criminal Complaint n SGZ&W igl“f§:;\;:“l‘§:z!u"§`§i
v wm w 57
UNITED STATES DISTRICT COURT m 65 gmb,
for the '
Southern District of Texas 1 @H?E(O?@@§N
United States of America )
/
v- > C N M~ia»~ 30">@ l`”\
Luis Gerardo RuBlo-Rodriguez YOB: 1999, MXC ) age °'
Ezequiel GUTlERREZ-Guzman YOB: 1998, lVlXC )
Juan GuTiERREz-Guzman YoB: 2000, ivixc )
Jorge Luis VALENClA-Tapia YOB: 1993, ll/lXC )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 04, 2018 in the county of Starr in the
Southern District of Texas , the defendant(s) violated:
Code Section Ojj"ense Description
21 U.S.C. 841{a1}, 846 Knowingly and lntentionally Possess With the |ntent to Distribute
approximately 133.5 kilograms of l\/larijuana, a Schedule l Controlled
Substance.

KnoWingly and lntentionally Conspire to Possess with the |ntent to Distribute
approximately 133.5 kilograms of lVlarijuana, a Schedule | Controlled
Substance.

This criminal complaint is based on these facts:

SEE ATTACHl\/lENT "A"

if Continued on the attached sheet.

 

 

%byp[`Ul/fép/ 107 M` ‘ ¢'// Complainam’s signature ' `

/HW DEA Special Agent Steven F. Picone

Printed name and title

 

Sworn to before me and signed in my presence.

Date; 10/05/2018 Z¢/*

y Jua’ge ’s signature
City and State; l\/chllenl Texas U.S agistrate Judge J. Scott Hacker

 

 

Printed name and title

Case 7:18-cr-01741 Document 1 Filed in TXSD on 10/05/18 Page 2 of 2

A`l'l`ACH lVl E NT "A"

On October 04, 2018, at approximately 11:34am_, Rio Grande City U_SBP Agents responded to

""Garcia'sville,'TX', along the Rio'Grande River, subsequent to concerned citizen information. The
concerned citizen indicated that there were possibly illegal aliens crossing through his/her property.
Agents responded to the area and observed signs indicating that and area of the tall grass had been
disturbed. Agents followed the trail of disturbed grass which led to an abandoned residence
approximately 200 yards south of l\/|ilitary Highway. Agents noticed there was an open window at the
residence but it appeared to be vacant.

Agents observed additional disturbed grass leading away from the house so Agents continued following
the trail until ultimately coming across some residents indicating they had seen subjects running from
the area. Agents heard several dogs barking behind one ofthe resident's home so they proceeded to
the area. Agents walked to the back of the house and located two (2) subjects hiding by a water heater.
The two (2) subjects observed Agents and began to run away, but one of the subjects was arrested and
the second subject got away. Agents followed the subject trail that led to a wooden shed behind a
mechanic shop. Agents opened the door to the wooded shed and found four (4) subjects hiding inside.
Agents took the additional four (4) males into custody pending further investigation. Agents looked all
the shoulders and backs of all four (4) males and observed what appeared to be strap marks on their
shoulders.

Agents traveled back to the abandoned house and detected a strong odor of marijuana through an open
window. Agents checked the residence and located five (5) bundles of suspected marijuana inside an
unlocked room. The bundles were wrapped in clear cellophane and were painted brown, green and
black.;lAgents secured the five (5) bundles and transported them and the five males to the Rio Grande
City.Border Patrol Station from processing. Agents field tested the bundles and found them to test
positive for marijuana which weighed approximately 133.5 kilograms. Agents read all five (5) subjects
their l\/|iranda Rights in Spanish. All five subjects indicated they understood their rights. One of the
subjects,'identified as Luis Gerardo RUBlO-Rodriguez made a voluntary statement indicating he was in
the country illegally and that ”theyjust told them to bring them” regarding the bundles of marijuana.

|Vch_llen DEA Agents responded to interview all five defendants regarding the seizure. Agents identified
one (1_) of_ the subjects to be a juvenile, which was not interviewed and was remanded to the custody of
U.S. Borde_r P_atrol Agents for immigration violation processing DEA Agents identified the four (4)
additional subjects to be Luis Gerardo RUB|O-Rodriguez, Ezequiel GUTlERREZ-Guzman, Juan GUTlERREZ-
Guzman and Jorge Luis VALENC|A-Tapia. Each subject was advised of his l\/liranda Rights in Spanish and
all waived`their Rights except for VALENClA-Tapia, who requested an Attorney. Luis RUBlO-Rodriguez,
Ezequiel GUTlERRE&§Wn, and Juan GUTlERREZ-Guzman advised that, in addition to the juvenile and
VALENC|A-Tapia`:‘;c§rrl 4 the bundles of marijuana from l\/lexico to the United States. They advised that
they wanted to come to the United States illegally and that they were informed to carry the marijuana
bundles in'lieu of paying currency to enter the United States. Agents observed red markings on the
shouldersfof all four (4) subjects which is indicative of carrying bundles of marijuana on their backs.

Agents notified the U.S. Attorney's Office and the case was accepted for prosecution.

